479 N.W.2d 326 (1992)
The COMMITTEE ON PROFESSIONAL ETHICS AND CONDUCT OF the IOWA STATE BAR ASSOCIATION, Complainant,
v.
Joseph TRUJILLO, Respondent.
No. 91-1569.
Supreme Court of Iowa.
January 22, 1992.
Charles L. Harrington, Des Moines, for complainant.
Joseph Trujillo, pro se.
Considered by McGIVERIN, C.J., and LARSON, SCHULTZ, SNELL, and ANDREASEN, JJ.
ANDREASEN, Justice.
Joseph Trujillo practiced law in Moline, Illinois. He was licensed to practice law in both Illinois and Iowa. In 1988 he pleaded guilty in Illinois circuit court to two counts of theft by deception. His guilty plea was accepted by the court, and in March of 1989, he was sentenced to serve three years in prison. Upon receipt of satisfactory evidence of his felony conviction, we suspended his license to practice law in Iowa. Iowa Sup.Ct.R. 118.14.
*327 Based upon Trujillo's conviction, the Committee on Professional Ethics and Conduct (committee) filed a complaint with the Grievance Commission (commission) in July of 1991. Iowa Sup.Ct.R. 118.5. A request for admissions was submitted to him by the committee. Iowa Sup.Ct.R. 118.6; Iowa R.Civ.P. 127. The matter was set for hearing, and proper notice was given. Iowa Sup.Ct.R. 118.7. Trujillo did not appear nor did he respond to the request for admissions. On October 17, 1991, the commission filed its findings of fact, conclusions of law and recommendation. Iowa Sup.Ct.R. 118.9. No appeal was taken by Trujillo. When no appeal is taken from the commission's decision, we review de novo the record made before the commission and determine the matter. Iowa Sup.Ct.R. 118.10.
We, like the commission, find Trujillo's conviction arose from his embezzlement of funds belonging to his clients, O'Rourke ($56,648.87) and Aiken ($18,218.25).
The commission concluded, and we agree, this conduct violated Iowa Code section 602.10122 (1989), and EC 1-5 and DR 1-102(A)(1), (3), (4), and (6) of the Iowa Code of Professional Responsibility.
The commission recommended Trujillo's license to practice law be revoked. This recommendation is in accord with our prior disciplinary sanctions of lawyers who misappropriate, convert, embezzle or steal client's funds. Committee on Professional Ethics & Conduct v. Tullar, 466 N.W.2d 912, 913 (Iowa 1991). We have consistently treated such conduct as an extremely serious violation of a lawyer's duty. Committee on Professional Ethics & Conduct v. Connolly, 476 N.W.2d 41, 42 (Iowa 1991).
We revoke Trujillo's license to practice law in Iowa. Iowa Sup.Ct.R. 118.10. Costs are taxed to him. Iowa Sup.Ct.R. 118.22.
LICENSE REVOKED.